                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION


MICHAEL ALBERT,                                     CV 17-69-H-BMM

            Plaintiff,

      vs.                                    ORDER ADOPTING MAGISTRATE
                                                JUDGE’S FINDINGS AND
MONTANA DEPARTMENT OF                            RECOMMENDATIONS
CORRECTIONS, REGINALD D.
MICHAEL, MISSOULA COUNTY,
CORRECTIONAL HEALTH
PARTNERS, PAUL REES, HEIDI
ABBOTT, MELISSA SCHARF,
ALLY CARL, TRISTAN KOHUT,
CONNIE WINNER, KIMBERLY
FISK, JORDEN MCDONALD,
ALVIN FODE, JIM SALMONSEN,
STEVEN WEBER, MIKE HERBERT,
PATRICK MARTIN, STEVE
KREMER, RUSS DANAHER,
LEROY KIRKEGARD, ABBY
MARTIN, and LESLIE THORNTON,

            Defendants.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this case on March 14, 2019. (Doc. 56.) Judge Johnston

recommended Defendant Missoula County’s Motion to Dismiss (Doc. 36) should

be granted in part and denied part. (Doc. 56 at 22-23.) Judge Johnston

recommended that State Defendants Motion to Dismiss (Doc. 50) likewise should

                                         1
be granted in part and denied in part. (Doc. 56 at 23-24.)

      Neither party filed objections. The Court reviews findings and

recommendations not objected to for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear error

exists if the Court is left with a “definite and firm conviction that a mistake has

been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted). The Court finds no error in Judge Johnston’s Findings and

Recommendations and adopts them in full.

      Accordingly, IT IS ORDERED:

          1. Judge Johnston’s Findings and Recommendations (Doc. 56) is
             ADOPTED IN FULL.

          2. Missoula County’s Motion to Dismiss (Doc. 36) is GRANTED IN
             PART and DENIED IN PART.

                a. Albert’s § 1983 Monell claims against Missoula County, ADA
                   claim, Rehabilitation Act claim, negligence per se claim, and
                   Montana Constitutional claim of right to individual dignity as
                   alleged in Counts I, II, IV, V, VII, and IX is DISMISSED
                   WIHTOUT PREJUDICE.

                b. Albert’s medical malpractice claim against Missoula County as
                   alleged in Count X is DISMISSED WITH PREJUDICE.

          3. State Defendants’ Motion to Dismiss (Doc. 50) is GRANTED IN
             PART and DENIED IN PART.

                a. Defendants Reginald D. Michael and Leroy Kirkegard are
                   DISMISSED from Albert’s § 1983 claims alleged in Counts I,
                   II, and III.

                                           2
               b. Defendant Jim Salmonsen is DISMISSED from Albert’s § 1983
                  claims alleged in Counts II and III.

               c. Defendants Montana Department of Corrections, Michael,
                  employees or agents of MSP and the Montana Department of
                  Corrections, and Wardens Salmonsen and Kirkegard are
                  DISMISSED from Counts IV and V. The State of Montana is
                  SUBSTITUTED as the sole defendant in Counts IV and V.


               d. All individual named State Defendants are DISMISEED WITH
                  PREJUDICE from state law claims in Counts VI through X.
                  The State of Montana is SUBSTITUED in their place.


               e. Albert’s Montana State Constitutional right to individual
                  dignity claim in Count IX is DISMISSED.


               f. Count XI is DISMISED as a separate count. Albert is allowed
                  to seek punitive damages as a form of relief.

DATED this 16th day of April, 2019.




                                       3
